per curiam :
De una resolución negándose a archivar dos casos radicados ante el Tribunal Superior, Sala de San Juan *852(Civil #73-3179 — 73-3180), por no haberse efectuado trámite alguno durante los últimos seis meses recurre el demandado. Los demandantes han comparecido en autos oponiéndose. Para sostener su posición alegan que la nueva versión de la Regla 11C(1) debe aplicarse a casos radicados ante el tribunal con posterioridad a la fecha de la vigencia de la nueva regla, y en cuanto a casos ya incoados, dicho período debe comenzar a contar desde el momento de la fecha de su vigencia.
No tienen razón los recurridos. La nueva Regla 11 entró en vigor el 1ro. de septiembre de 1975. Tres meses después el demandado solicita la desestimación de los pleitos. Es principio generalmente aceptado que las normas de carácter procesal tienen efecto retroactivo, aplicándose tanto a las acciones pendientes al momento de su vigencia como a las causas de acción incoadas con posterioridad a la vigencia de las mismas. Rodríguez v. Sucn. Pirazzi, 89 D.P.R. 506, 520 (1963); Souchet v. Cosío, 83 D.P.R. 758, 762 (1961); Fajardo v. Tribunal de Distrito, 69 D.P.R. 476, 481 (1949); Mason v. White Star Bus Line, 53 D.P.R. 337, 340-341 (1938). Así, la nueva Regla 11 es de aplicación a todos los pleitos pendientes ante el tribunal de primera instancia.
Las demandas se presentaron en mayo de 1973, se contestaron y se procedió y terminó el procedimiento de descubrimiento de prueba. El 23 de mayo de 1975 el demandado radicó estipulación desistiendo con perjuicio de la demanda contra terceros. Con fecha 6 de agosto de 1975 se dictó sentencia parcial en cuanto a la demanda contra terceros. El 8 de diciembre, transcurridos más de seis meses desde el 23 de mayo, fecha en que el demandado radicó la estipulación, éste solicitó el archivo bajo la Regla 11. El Tribunal Superior, Sala de San Juan, Nigaglioni, J., lo denegó.
Es evidente la total inactividad de los pleitos. Ni la asunción de una nueva representación legal ni una conversa-*853ción extrajudicial, habida entre las partes en febrero del 1975, interrumpieron el período de inactividad, según alegan inméritamente los recurridos. Cf. Ortiz v. C.R.U.V., 104 D.P.R. 704 (1976).

Se expedirá el auto solicitado, se revocará la resolución recurrida y se ordenará el archivo de los pleitos Civil #73-3179 y 73-3180.

El Juez Asociado Señor Negrón García no intervino.

De las de Administración del Tribunal de Primera Instancia.